Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or

(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Various inhibitors of H3K27 methylation 
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  25, 27, 31, 36, 38, 42, 43, 46, 51, 52, 54-59, 61, 65, 66, 68, 69, 71, 72, 76-79, 81-82, 85, 87, 88, 91, 94-108.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Where a single claim defines alternatives of a Markush group,  the requirement of a technical interrelationship and the same or corresponding special technical features as defined in Rule 13.2, is 
	(A) all alternatives have a common property or activity; AND
	(B)(1) a common structure is present, that is, a significant structural element is shared by all of the alternatives; OR
	(B)(2) in cases where the common structure cannot be the unifying criteria, all alternatives belong to a recognized class of chemical compounds in the art to which the invention pertains.
	The phrase “significant structural element is shared by all of the alternatives” refers to cases where the compounds share a common chemical structure which occupies a large portion of their structures, or in case the compounds have in common only a small portion of their structures, the commonly shared structure constitutes a structurally distinctive portion in view of existing prior art, and the common structure is essential to the common property or activity.
	The phrase “recognized class of chemical compounds” means that there is an expectation from the knowledge in the art that members of the class will behave in the same way in the context of the claimed invention, i.e. each member could be substituted one for the other, with the expectation that the same intended result would be achieved.  
Although the chemical compounds of the inhibitors of H3K27 methylation does not share a common structure because these compounds do not belong to a recognized class of chemical compounds.  For example, these compounds could be low molecular weight inhibitors, antibodies or antibody fragments, antisense constructs, small inhibitory RNAs (i.e., RNA interference by dsRNA; RNAi), and ribozymes. It could also be EZH2 inhibitor, in which include any chemical in inhibition of a biological activity associated with EZH2 activity in the patient, including any of the downstream biologicai effects otherwise resulting from the binding of EZH2 to its natural ligand. Such EZH2 inhibitors include any agent that can block 15 EZH2 methyltransferase or any of the downstream biological effects of EZH2 methyltransferase that are relevant to treating cancer in a patient. Such an inhibitor can act by binding directly to EZH2 and inhibiting its methyltransferase activity. Alternatively, such an inhibitor can act by occupying a non-EZH2 domain of the polycomb repressive complex 2 (PRC2), thereby making EZH2 inaccessible to chromatin so that its normal biological activity is prevented or reduced. Alternatively, such an inhibitor can act by 20 modulating the association of PRC2 proteins, or enhance ubiquitination and endocytotic degradation of EZH2. EZH2 inhibitors include but are not limited to low molecular weight inhibitors, antibodies or antibody fragments, antisense constructs, small inhibitory RNAs (i.e., RNA interference by dsRNA; RNAi), and ribozymes. In one embodiment, the EZH2 inhibitor is a small organic molecule that binds specifically to the human EZH2, such as EPZ-8438, CPI-169, CPI-1205, EPZ005687, GSK-126, GSK343, and GSK503.  Furthermore, inhibitors of H3K27 methylation comprise a SUZ12 antagonist, an BED antagonist, or a jumonji antagonist.  
A “SUZ12 antagonist” refers to a molecule capable of binding to a SUZ12, reducing SUZ12 expression levels, or neutralizing, blocking, inhibiting, abrogating, reducing, or interfering with SUZ12 biological activities, including, but not limited to, SUZ12 signaling and SUZ12-mediated methyltransferase activity. For example, a molecule capable of neutralizing, blocking, inhibiting, abrogating, reducing, or interfering with SUZ12 biological activities can exert its effects by binding to one or more SUZ12 binding sites on a PRC2 protein (e.g., BED or jumonji). Included as SUZ12-specific antagonists useful in the methods of the invention are polypeptides that specifically bind to SUZ12, anti-SUZ12 antibodies, and antigen-binding fragments thereof. SUZ12-specific antagonists 
An “BED antagonist” refers to a molecule capable of binding to a BED, reducing BED expression levels, or neutralizing, blocking, inhibiting, abrogating, reducing, or interfering with EED biological activities, including, but not limited to, EED signaling and EED-mediated methyltransferase activity. For example, a molecule capable of neutralizing, blocking, inhibiting, abrogating, reducing, or interfering with EED biological activities can exert its effects by binding to one or more EED binding sites on a PRC2 protein (e.g., SUZ12 or jumonji), included as EED-specific antagonists useful in the methods ofthe invention are polypeptides that specifically bind to EED, anti-EED antibodies, and antigen-binding fragments thereof. EED-specific antagonists also include antagonist variants of EED polypeptides, antisense nucleobase oligomers complementary to at least a fragment of a nucleic acid molecule encoding a EED polypeptide; small RNAs complementary to at least a fragment of a nucleic add molecule encoding a EED polypeptide; ribozymes that target EED; peptibodies io EED; and EED aptamers. EED-specific antagonists also include nonpeptide small molecules that bind to EED and are capable of blocking, inhibiting, abrogating, reducing, or interfering with EED biological activities. Incertain embodiments, the BED antagonist reduces or inhibits, by at least 10%, 20%, 30%, 40%, 50%, 60%, 70%, 80%, 90% or more, the expression level or biological activity of BED. 

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAN MING R HUI whose telephone number is (571)272-0626.  The examiner can normally be reached on Mon - Fri 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If 






/SAN MING R HUI/            Primary Examiner, Art Unit 1627